DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 February 2022 has been entered.
 

Response to Arguments

4.	Applicant's arguments filed 27 February 2022 have been fully considered but they are not entirely persuasive. While the Examiner agrees that the Smith et al. reference fails to teach or fairly suggest the nanoparticles exhibiting the recited properties when the metal ions are zinc or cobalt, the claims are not limited to the metal ions being only zinc or cobalt. In other words, the new limitations in claim 1 (from cancelled claims 5 and 7) recite properties of the nanoparticles when the metal ions are zinc or cobalt, but there is nothing in claim 1 that limits the metal ions to being only zinc or cobalt. Giving claim 1 its broadest reasonable interpretation, the metal ions can be another metal ion taught by Smith et al., such as iron or copper (see paragraph [0039]) for which the new limitations do not apply.
The Examiner notes that the prior art rejections could be overcome by amending claim 1 to further require the metal ions to be zinc or cobalt.

Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1, 3, 6 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the phrases “when the metal ions are cobalt’ and “when the metal ions are zinc” at lines 13-19. However, this renders the claim indefinite since it is not entirely clear if the metal ions are intended to be limited to zinc or cobalt or not. For purposes of examination, claim 1 has been given its broadest reasonable interpretation and interpreted as not requiring the metal ions to be limited to zinc or cobalt.
	Claim 1 also recites the phrases “as much as 1 to 3 cm-1” and “as much as 1.5 to 4 cm-1” at lines 16-19. However, these limitations render the claim indefinite since it is not clear if the values less than 1 cm-1 and less than 1.5 cm-1 are intended to be encompassed within the recited range. In other words, the phrase “as much as” typically includes values up to the recited number, but the claims follow the phrase with a numerical range. The Examiner notes that it appears as though the recited numerical ranges are intended to be the limitation, and such has been assumed for examination purposes. If this is correct the Examiner suggests Applicants amend the claims accordingly. For instance, the phrase “as much as” could be replaced by the word “by”.
	Claims 3, 6 and 8-20 are likewise rejected due to their dependence from claim 1.

Claim Rejections - 35 USC § 103

7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

8.	Claims 1, 3, 8-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2021/0130372 A1).

With regard to claims 1, 3 and 14-17, Smith et al. discloses a hybrid (mixed matrix) membrane comprising a polymer matrix and nanoparticles which are dispersed in the polymer matrix and include a zeolitic imidazolate framework (ZIF), wherein the nanoparticles include metal ions (iron or copper) and an organic ligand coupled to the metal ions, and the organic ligand including an imidazolate-based organic ligand and an alkylamine-based organic ligand (see paragraphs [0045] and [0048]), wherein the metal ions are obtained from metal precursors, wherein the metal precursor is acetate-based metal salt (see paragraphs [0045] and [0047]), and wherein at least one of a distance between crystal surfaces and distribution and coupling strength of the crystal surfaces in the nanoparticles is adjusted according to use ratio of the alkylamine-based organic ligand (see paragraph [0046], certain amount of the alkylamine-based organic ligand affecting nanoparticle size and/or morphology), and the alkylamine-based organic ligand is directed combined with the metal ions (by coordination, including following formation of the nanoparticles (see paragraphs [0054]-[0055]) at the abstract and paragraphs [0033]-[0035], [0039], [0045]-[0048] and [0054]-[0058].
Smith et al. does not mention a specific ratio between the imidazolate-based organic ligand and the alkylamine-based organic ligand. However, Smith et al. teaches that a certain amount of the alkylamine-based organic ligand is necessary to affect the size and/or morphology of the nanoparticles at paragraph [0046].

	
	With regard to claims 8 and 9, Smith et al. discloses the membrane comprising at least 10 wt%, at least 20 wt% or at least 30 wt% and up to 40 wt% or up to 50 wt% of the nanoparticles at paragraph [0058].
The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claim 10, Smith et al. discloses the membrane having a thickness of about 50 µm or 40-50 µm at paragraphs [0074] and [0081].
The prior art ranges are seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claim 11, Smith et al. discloses the polymer matrix being formed from polyimide, polysulfone or cellulose triacetate at paragraph [0056].

With regard to claim 13, Smith et al. discloses the membrane separating a mixed gas of ethylene and ethane, propylene and propane, carbon dioxide and methane, or carbon dioxide and nitrogen at paragraph [0059].

With regard to claims 18 and 19, Smith et al. discloses a gas separation method of comprising the step of separating one or more gases from a mixed gas including two or more gases using the hybrid membrane of claim 1, and passing the mixed gas through the membrane, thereby enabling the gases to be separated from each other using a molecular size difference of gases included in the mixed gas at the abstract and paragraphs [0033]-[0035], [0039] and [0056]-[0059].

9.	Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2021/0130372 A1) as evidenced by Kurahashi et al. (US 2014/0050856 A1).
Smith et al. discloses the membrane separating a mixed gas of ethylene and ethane, propylene and propane, carbon dioxide and methane, or carbon dioxide and nitrogen at paragraph [0059].
Kurahashi et al. provides extrinsic evidence that carbon dioxide has a molecular size of 3.3 Angstroms while methane and nitrogen have molecular sizes of 3.8 and 3.64 Angstroms, respectively at paragraph [0091]. Accordingly, Smith et al. discloses separating gases with a size difference of 0.5 or 0.34 Angstroms from each other.
The prior art is seen as disclosing specific examples within the recited range. Accordingly this limitation is seen as being anticipated. See MPEP 2131.03(I).

10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2021/0130372 A1) as evidenced by Choi et al. (US 2018/0272288 A1).
Smith et al. discloses the nanoparticles being ZIF-8 and having a particle size of less than 500 nm, less than 100 nm  or less than 50 nm at paragraphs [0033], [0035], [0040] and [0043]-[0044].
Choi et al. provides extrinsic evidence that ZIF-8 has a pore size of 3.4 Angstroms (0.34 nm) at paragraphs [0004] and [0071].
The prior art is seen as disclosing a ZIF having a pore size within the recited range. Accordingly this limitation is seen as being anticipated. See MPEP 2131.03(I).


Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
March 10, 2022